DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 10/13/2022.  Claims 1, 3-10, 12-17, and 19-20 remain pending.  The previous 112 rejection has been withdrawn due to applicant’s amendment.  Applicant’s amendment to recite that the first fitting end is coupled to an incoming water supply pipe changes the scope of the claims.  A new ground(s) of rejection has been made due to the amendment.  This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6, 8-10, 12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reck (U.S. 6,655,412) in view of Spears (U.S. 6,302,446) and Baker (U.S. 3,778,029).
Reck discloses a valve assembly (in particular the embodiment of figs. 9A and 9B, with like numerals referred to from different embodiments in order to better aid the applicant’s understanding, see col. 3, ll. 33-56), comprising: a tee-shaped valve body (fig. 9B, also annotated figure below) with an intersection where only three flow paths converge (see fig. 9B and annotated figure below), said tee-shaped valve body having a fluid passageway between a first fitting end (Detail A below), a drain port section (Detail C below, where the term “drain” is not seen to structurally impart any unique structure over a typical port and is viewed to be an intended use of the device which has not been given patentable weight), and a union end (Detail B below) located in between the first fitting end and the drain port section of the valve body; a first valve member (Detail D below) at the union end; wherein said first valve member opens said fluid passageway between said second fitting end and said union end of the union member when in a first position, while closing said fluid passageway between said second fitting end and said union end of the valve member when in a second position (as is known in the art of rotary ball valves, see also col. 3, ll. 33-47); a second valve member (Detail E below) located in said drain port section in said tee-shaped valve body; and wherein a handle of the first valve member and a handle of the second valve member are positioned on the same side of the tee-shaped valve body (best shown in fig. 9A).


    PNG
    media_image1.png
    773
    672
    media_image1.png
    Greyscale


Reck does not appear to disclose the first fitting end coupled to an incoming water supply pipe or a separate union member, coupled to the union end of the tee-shaped valve body, the union member including a union end and a second fitting end; with the first valve member located on the union end member between the union end and the second fitting end; or a coupling member that couples the union end of the union member and the union end of the tee-shaped valve body and at least one seal member located between the union end of the union member and the union end of the tee-shaped valve body.
To the extent that “water” is recited, it is noted this is an intended use recitation of a material or article worked upon and has not been given patentable weight.  
Spears teaches it was known to have a modular ball valve with a union member (the housing for the ball valve), two ends (reads on union end and second fitting end) with a coupling member (union nut 10, or 32) that couples the union end to a connection end (as shown in fig. 1) with a seal member located between the union end and the end of the connection (the unlabeled o-ring in fig. 1 above the lead line for numeral 26).  The union member is a separate valve that has fittings at either end to couple to different piping members (unlabeled but shown at the far left and right ends in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck by having the first valve member be modular with a separate union member that couples to the tee-shaped valve body and a seal between the union end of the union member and the union end of the valve body as taught by Spears in order to have the first valve be modular and coupled to the tee-shaped valve body so that it can be easily removed to be repaired or replaced.
Baker teaches it was known in the art to have a ball valve assembly (generally at 10, 12) with flanges (32, 36) that connect to pipes (34) leading to and from the valve assembly (fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having the first fitting end coupled to an incoming supply pipe as taught by Baker in order to connect fluid handling pipes to the valve assembly so that fluid is able to carried through and controlled by the valves in an overall installed configuration.

Regarding claim 3, Reck as modified further discloses wherein the second valve member is a ball valve (see col. 3, ll. 33-47 describing both valves as being ball valves).
Regarding claim 4, Reck as modified discloses the claimed invention but does not appear to explicitly disclose wherein the first fitting end of the tee-shaped valve body and the second fitting end of the union member are the same type of fitting.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having each of the first fitting end of the tee-shaped valve body and the second fitting end on the union member be the same type of fitting, since a duplication of parts has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have similar fittings for both the first fitting end of the tee-shaped valve body and the second fitting end on the union member in order to reduce the complexity of assembly by having fewer different types of fittings which would also require a fewer variety of tools in order to assemble or disassemble the valve assembly.
Regarding claim 5, Reck as modified further discloses wherein the drain port section and the first fitting end are in a generally horizontal orientation when said union is in a generally vertical orientation (see annotated figure above, when rotated 90 degrees).
Regarding claim 6, Reck as modified discloses the claimed invention but does not appear to disclose the seal member including a rubber washer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having the seal member be made of rubber, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.  The motivation for doing so would be to have the seal member be made of a material that is compressible, flexible, elastic, and well known in the industry to provide good leakage protection for long durations.
Regarding claim 8, Reck as modified discloses the claimed invention and further discloses the tee-shaped valve body made from a metallic material (col. 2, ll. 56-63).
However, Reck as modified does not appear to disclose the union member and coupling member made of a metallic material. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having the union and coupling member made of a metallic material (such as brass, as that is what the tee-shaped valve body is disclosed as being in Reck col. 2, ll. 56-63), since selection of known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.  The motivation for doing so would be to have the union and coupling member be of the same metallic material as that of the tee-body to prevent galvanic action and/or corrosion.
Regarding claim 9, Reck as modified discloses the claimed invention but does not appear to explicitly disclose the internal diameters of the first fitting end, the drain port section, and the second fitting end not being the same.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to further modify Reck by having different internal diameters for the first fitting end, the drain port section, and the second fitting end, since a change in size of a component has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the internal diameters be of a size desired by a user for a particular application in order to handle a desired amount of fluid as a desired pressure for each of the passages.
Regarding claim 10, Reck discloses a drain valve (in particular the embodiment of figs. 9A and 9B, with like numerals referred to from different embodiments in order to better aid the applicant’s understanding, see col. 3, ll. 33-56), comprising: a tee-shaped valve body (fig. 9B, also annotated figure above) with an intersection where only three flow paths converge (see fig. 9B and annotated figure above), said tee-shaped valve body having a fluid passageway between a first fitting end (Detail A above), a drain port section (Detail C below, where the term “drain” is not seen to structurally impart any unique structure over a typical port and is viewed to be an intended use of the device which has not been given patentable weight), and a union end (Detail B above) located in the portion of the tee-shaped valve body that is at an approximate 90 degree angle from said first fitting end (see annotated figure above); a first valve member (Detail D above) at the union end; a second valve member (Detail E above) located in the drain port section; and wherein a handle of the first valve member and a handle of the second valve member are positioned on the same side of the tee-shaped valve body (best shown in fig. 9A).
Reck does not appear to disclose the first fitting end coupled to an incoming water supply pipe, or a separate union member coupled to said union end of said tee-shaped valve body, said union member including a union end and a second fitting end; a coupling member that couples said union end of the union member and said union end of the tee-shaped valve body; and at least one seal member located between said union end of the valve body and the union end of the tee body.
To the extent that “water” is recited, it is noted this is an intended use recitation of a material or article worked upon and has not been given patentable weight.  
Spears teaches it was known to have a modular ball valve with a union member (the housing for the ball valve), two ends (reads on union end and second fitting end) with a coupling member (union nut 10, or 32) that couples the union end to a connection end (as shown in fig. 1) with a seal member located between the union end and the end of the connection (the unlabeled o-ring in fig. 1 above the lead line for numeral 26).  The union member is a separate valve that has fittings at either end to couple to different piping members (unlabeled but shown at the far left and right ends in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck by having the first valve member be modular with a separate union member that couples to the tee-shaped valve body and a seal between the union end of the union member and the union end of the valve body as taught by Spears in order to have the first valve be modular and coupled to the tee-shaped valve body so that it can be easily removed to be repaired or replaced.
Baker teaches it was known in the art to have a ball valve assembly (generally at 10, 12) with flanges (32, 36) that connect to pipes (34) leading to and from the valve assembly (fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having the first fitting end coupled to an incoming supply pipe as taught by Baker in order to connect fluid handling pipes to the valve assembly so that fluid is able to carried through and controlled by the valves in an overall installed configuration.
Regarding claim 12, Reck as modified further discloses wherein the seal member is a compressible washer (as the seal member is made of a material and the material has at least some degree of compressibility, however large or small of a degree that may be).
Regarding claim 14, Reck discloses a piping system (in particular the embodiment of figs. 9A and 9B, with like numerals referred to from different embodiments in order to better aid the applicant’s understanding, see col. 3, ll. 33-56) with a ball drain valve (Detail E above, see also col, 3, ll. 33-56 describing the valves as ball valves, further, the term “drain” is not seen to structurally impart any unique structure over a typical ball valve and is viewed to be an intended use of the device which has not been given patentable weight), comprising: a tee-shaped valve body (fig. 9B, also annotated figure below) with an intersection where only three flow paths converge (see fig. 9B and annotated figure below), said tee-shaped valve body having a fluid passageway between a first fitting end (Detail A above), a drain port section (Detail C above, where the term “drain” is not seen to structurally impart any unique structure over a typical port and is viewed to be an intended use of the device which has not been given patentable weight) with a drain valve member (Detail E above, see also col, 3, ll. 33-56 describing the valves as ball valves, further, the term “drain” is not seen to structurally impart any unique structure over a typical ball valve and is viewed to be an intended use of the device which has not been given patentable weight); and a union end (Detail B above) located in between the first fitting end and the drain port section; a first valve member (Detail D above) located on the union member; and wherein a handle of the drain valve member and a handle of the first valve member are positioned on the same side of the tee-shaped valve body (best shown in fig. 9A).
Reck does not appear to disclose the first fitting end coupled to an incoming water supply pipe, or a separate union member coupled to said union end of said tee-shaped valve body, said union member including a union end and a second fitting end; a coupling member that couples said union end of the union member and said union end of the tee-shaped valve body; at least one seal member located between said union end of the union member and the union end of the tee-shaped valve body; or a first pipe coupled to said first fitting end on the tee-shaped valve body; a second pipe coupled to said second fitting end on said union member.
To the extent that “water” is recited, it is noted this is an intended use recitation of a material or article worked upon and has not been given patentable weight.  
Spears teaches it was known to have a modular ball valve with a union member (the housing for the ball valve), two ends (reads on union end and second fitting end) with a coupling member (union nut 10, or 32) that couples the union end to a connection end (as shown in fig. 1) with a seal member located between the union end and the end of the connection (the unlabeled o-ring in fig. 1 above the lead line for numeral 26).  The union member is a separate valve that has fittings at either end to couple to different piping members (unlabeled but shown at the far left and right ends in fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck by having the first valve member be modular with a separate union member that couples to the tee-shaped valve body and a seal between the union end of the union member and the union end of the valve body as taught by Spears in order to have the first valve be modular and coupled to the tee-shaped valve body so that it can be easily removed to be repaired or replaced.
Baker teaches it was known in the art to have a ball valve assembly (generally at 10, 12) with flanges (32, 36) that connect to pipes (34) leading to and from the valve assembly (fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having the first fitting end coupled to an incoming supply pipe as taught by Baker in order to connect fluid handling pipes to the valve assembly so that fluid is able to carried through and controlled by the valves in an overall installed configuration.
Regarding claim 15, Reck as modified further discloses wherein the drain valve member (Detail E above, per the 112 rejection interpreted to be the same as the drain valve member) is located adjacent the drain port section (see annotated figure above).
Regarding claim 16, Reck as modified discloses the claimed invention but does not appear to explicitly disclose at least one of the first and second pipe members having a different diameter from the other.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having at least one of the first pipe and the second pipe having a different diameter, since a change in size of a component(s) has been held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the at least one of the first pipe and the second pipe having a different diameter in order to handle different quantities/pressures of fluids going to and from the assembly.
Regarding claim 17, Reck as modified further discloses wherein the coupling member is a nut (coupling member as taught above by Spears, union nut 10, or 32, see col. 2, ll. 20 and col. 2, ll. 50).
Regarding claim 19, Reck as modified further discloses wherein the tee-shaped valve body is a unitary piece of metal (unitary as shown above in figs. 9A and 9B at least as it is a unified, single entity, see also col. 2, ll. 56-63 describing the material as being brass).
Regarding claim 20, Reck as modified further discloses wherein the coupling member includes a compressed seal (the coupling member as taught above by Spears, including the internal components and a compressed seal that is unlabeled in fig. 1 but shown to have external threading that mates with internal threading of housing and is above numeral 26 and 32 in fig. 1, which provides a seal between the valve seat and the housing and is compressed as the piping is tightened to the housing, alternatively, see the seating ring that contacts the valve ball and is supported by the valve seat).

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reck in view of Spears and Baker as applied to claims 1 and 10, respectively, above, and further in view of Cimberio et al. (U.S. 2008/0314466).
Regarding claims 7 and 13, Reck as modified discloses the claimed invention but does not appear to disclose the drain port including a removable cap at the end.
Cimberio teaches it was known in the art of fluid conduits with valves and couplings to have a removable cap at an end (126).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having a removable cap at any end, including at the drain port, as taught by Cimberio, in order to cap off and block fluid flow out of that desired port so that, even if the valve is accidentally opened or malfunctioning, fluid does not exit out the port.

Response to Arguments
Applicant's arguments filed 10/13/2022 in as much as they pertain to reference(s) in the rejections above have been fully considered but they are not persuasive. 
On page 7 of the response, the applicant argues that the flange of Reck is not coupled to an incoming water pipe but instead is coupled to an appliance and any modification of Reck would require a substantial reconstruction and render Reck unsatisfactory for its intended purpose.  The examiner respectfully disagrees.  As an initial matter, as stated above, the recitation of “water” has not been given patentable weight.  Further, Baker as applied above teaches that it was known in the art to have a  pipe coupled to a flange of a ball valve assembly.  Applicant’s arguments stating that the Reck states an appliance can be coupled to the flange have been noted.  However, Baker teaches it was known to have a pipe coupled to a flange of a ball valve assembly and any appliance of Reck could be coupled via the pipe to the flange and operate in the same manner.  This could be advantageous, for instance, if a user desires to have the appliance in a different location that is spaced away from the valve assembly.
For at least these reasons, applicant’s arguments have not been found persuasive.
Applicant’s amendments have required further search and/or consideration and/or revision of the rejection, and, as such, this action is made Final.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753